Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 08/23/22, applicants have amended claims 13-18 and added 19-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inada et al (US 6,919,913) in view of Tanaka et al (US 2005/0141891).
Regarding claims 13-14 and 16-17, Inada et al discloses (see Figs 6, 11, 12-14) a system for dispensing liquid on a substrate, the system comprising: a substrate holder (spin chuck 140) configured to hold a substrate and rotate the substrate about an axis; a dispense unit (141) configured to dispense a liquid on a working surface of the substrate while the substrate is being rotated on the substrate holder; a laser (62, see Fig 6) capable of directing a laser beam scattering or reflecting light at an edge of the working surface of the substrate (see Figs 13-14); a first detector (sensing element 62a)  capable of being positioned to output the condition of the solution directed at the edge of the working surface of the substrate (see Figs 13-14 and column 5, lines 27-56 for laser directed to pick-up image of the condition of the solution on the wafer and sensing element sensing condition of the liquid on the wafer); and a processor (63) in communication with the laser measurement apparatus (62), wherein the control portion 63 controls the number of revolutions of the spin chuck 140, or controls the amount of discharge, and the time to reach, the film thickness of the resist solution based on the image pickup results (see column 5, lines 47-52). Inada et al lacks specifically teaching the processor configured to monitor scattered/reflected light from the laser beam directed at the edge of the working surface of the substrate to identify a pattern of scattered/reflected light on the substrate and compare the actual coating time of the liquid to an expected coating time of the liquid. Although the processor 63 in communication with the measurement apparatus 62 disposed at a predetermined position picks up images of the condition of the edge location of a substrate and monitors the time to reach the film thickness or coverage formed (see Fig 6 and column 5, lines 48-57). Tanaka et al (US2005/0141891A1) teaches (see Figs 4 and 6) a line width measurement unit with light applying part 121 and scattered /reflected light (see Fig 4) detected by the detecting unit 122 and control mechanism 124 calculating a light intensity distribution for a predetermined virtual pattern and the detected information is outputted to the measuring part 123, whereby a light intensity distribution for the real/actual pattern on the wafer is measured (see para [0055-0057]), and defects on the surface of the substrate inspected (see para [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor configured to monitor scattered/reflected light from the light applying apparatus/laser as explained in Inada et al to attain more accurate line width measurement in manufacturing very fine pattern shapes as taught by Tanaka et al (see para [0011]).
As to claims 19-20, in Inada et al the laser is capable of directing the laser beam directly at the edge of the working surface of the substrate (since the measuring apparatus is movable with a transfer apparatus 50).

Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 21 is allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 15, 18 and 21 is allowable for the same reasons described in the action sent on 06/03/22.

Response to Arguments
Applicant's arguments filed 08/23/22 have been fully considered but they are not persuasive. 
Applicant asserts (see Remarks on page 6) that Inada or Tanaka, either alone or in combination, fail to disclose or suggest a system for dispensing liquid on a substrate, the system comprising a laser configured to direct a laser beam at an edge of the working surface of the substrate; a first detector positioned to capture scattered light from the laser beam directed at the edge of the working surface of the substrate; a processor configured to monitor scattered light from the laser beam directed at the edge of the working surface of the substrate… With respect to this argument, as explained above Inada et al as modified by Tanaka et al positively meet the structures of the system having a laser, a first detector and a processor; and Tanaka teaches a control mechanism in communication with a line width measurement unit with light applying part monitoring scattered/reflected light to determine the line width of the pattern on the wafer (see para [0050], [0055-0057]) by calculating the light intensity and measuring real pattern on the wafer.  As such 
Applicants further argue on pages 7-8 “Inada discloses that a laser displacement measurement apparatus (62) moves toward the periphery of a wafer (W) at a moving speed made synchronized nearly with the speed at which a resist solution extends by centrifugal force on the wafer (W), and picks up an image of the condition of the edge of the extending resist solution spreading out. See column 5, lines 27-34. For example, when an edge (68) of the resist solution takes the form of almost an outer periphery of a circle, the laser displacement measurement apparatus (62) outputs “High.” See column 5, lines 38-42 and FIG. 13 (shown below). As another example, when jags appear at the edge (68) of the resist solution, … It is thus clear from the above that in Inada it is the edge of the resist solution, rather than the edge of the wafer (W)…Inada also discloses that when jags appear at the edge (68) of the extending resist solution on the wafer CW), a control portion (63) controls the time to reach and the film thickness based on the image pickup results.    This argument is not persuasive. The argument is not commensurate in scope with the claims.  The claims are not limited to the edge of the extending resist solution or jags as argued.
As to argument “Tanaka discloses that a line width measurement unit (20) applies light onto a wafer (W}, detects light reflected off the wafer (W), measures the light intensity distribution of the reflected light reflected from a predetermined pattern formed in a resist film on the wafer (W) and optical constants…and calculates a light intensity distribution (P) of the reflected light for a predetermined virtual pattern, using the measured refractive index and extinction coefficient, to estimate the line width of a specified virtual pattern to be the line width of a real pattern on the wafer (W) by collating a real light intensity distribution (R) of the real pattern with the calculate light intensity distribution (P) of the virtual pattern…Tanaka does not require the virtual pattern or the real pattern to be disposed at the edge of the wafer(W)” (see Remarks pages 8-9), Inada (the primary reference) teaches (see Figs 6,12-14) a laser beam (62) directed at an edge location of the substrate, a first detector (62a) positioned at the edge of the substrate and a pattern to be disposed at the edge of the wafer (see also Inada column 5, lines 38-46).    
Furthermore, the laser apparatus (62) of Inada et al (see Fig 12-14) is positioned at an edge of a substrate and is capable of directing a laser beam at the edge of the wafer (see edge 68). Applicants’ claim 13 recites a laser being directed at "an edge of the working surface of the substrate”. It is noted that applicants’ specification (see Pg pub, [0054]) defines what edge is "edge (or within a few millimeters of the edge) of the substrate” and “a working surface” as “an upper surface” of a substrate (see para [0004]). Fig 12 of Inada et al shows a laser apparatus 62 positioned at the edge of the upper surface of a substrate.  Inada’s laser apparatus is capable of directing a laser beam at an edge of the working surface of the substrate, although the edge of the resist solution is detected as argued (see Remarks pages 7-8). It is also noted that in Inada et al the laser beams could be directed onto the substrate as well as the resist liquid applied along the edge of the substrate. As such, Inada et al meets the limitation of a laser configured to direct a laser beam at an edge location on the working surface of the substrate. For at least for the reasons described above Inada et al as modified meets the limitations claims 13-20.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/